J. J. Mendenhall, of Duval County, Florida, having alleged before me that he is aggrieved by two certain judgments of the Circuit Court of Duval County, Florida, rendered in two certain proceedings in habeas corpus instituted by him in that court, as appears of record at page 131 of Minute Book 56 and at page 157 of Minute Book 56, of the records of the Circuit Court of Duval County, by *Page 300 
which several judgments in said habeas corpus proceedings he, the said J. J. Mendenhall, has been, so he alleges, unlawfully remanded to the custody of Rex Sweat, as Sheriff of Duval County, Florida, to be held in jail to answer certain indictments returned against him charging him with murder in the first degree, in default of his giving bail in the sum of $50,000.00, as required by said judgments of the Circuit Court in the premises, now therefore it is ordered, pursuant to Section 5444 C. G L., 3580 R. G. S., that writs of error to the judgments of the Circuit Court aforesaid do severally issue returnable to this Court on Monday, November 26, 1934, during its present term, and that upon the filing and recording of a certified copy of this order in the records of the Circuit Court of Duval County, Florida, that said Clerk of the Circuit Court do forthwith issue said writs of error pursuant to this order, as required by law, and that said Clerk of the Circuit Court do likewise and at the same time issue the writs ofscire facias audiendum errores required by law to be issued as an incident to the allowance of writs of error in habeas corpus cases appealed to the Supreme Court pursuant to Section 5444 C. G. L., 3580 R. G. S., all to be made returnable as herein directed.